






Exhibit 10.8
Amendment, dated as of May 15, 2014,
to the Master Terms and Conditions for Warrants, dated as of October 18, 2011,
as supplemented by a confirmation dated October 18, 2011,
between Goldman, Sachs & Co. and the Registrant.






Date:    May 15, 2014


To:
Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road
Tarrytown, NY 10591-6707
    
Attention:
Dominick Agron

VP and Treasurer
777 Old Saw Mill River Road
Tarrytown, NY 10591-6707


Facsimile:
(914) 847-1555

        
From:
Goldman, Sachs & Co.



Re:
Amendment of the Warrant Transaction between Goldman, Sachs & Co. and Regeneron
Pharmaceuticals, Inc.

________________________________________________________________________


Dear Sir/Madam:


Goldman, Sachs & Co. (“GS&Co.”) and Regeneron Pharmaceuticals, Inc. (“Issuer”)
are parties to a warrant transaction (the “Transaction”) evidenced by the Master
Terms and Conditions for Base Warrants Issued by Regeneron Pharmaceuticals, Inc.
dated as of October 18, 2011, supplemented by the written confirmation dated as
of October 18, 2011 (the “Confirmation”). Terms used herein but are not
otherwise defined shall have meanings assigned to them in the Confirmation.


Upon the effectiveness of this Amendment, all references in the Confirmation to
the “Number of Warrants” will be deemed to be to the Number of Warrants as
amended hereby and all references in the Confirmation to the “Transaction” will
be deemed to be to the Transaction as amended hereby.


1. Amendments. Effective upon payment of the Amendment Payment on the Payment
Date (as defined below), the Number of Warrants for each Component of the
Transaction shall be reduced by 1/80th of the Applicable Number of Warrants (as
defined below), with each such Number of Warrants rounded up to the nearest
whole number, except that the Number of Warrants for the Component with the
latest Expiration Date shall be reduced by the aggregate number resulting from
such rounding.


2. Amendment Payment. In consideration of the amendment of the Transaction,
Issuer agrees to pay to GS&Co. on the Payment Date an amount in USD (the
“Amendment Payment”) equal to the product of the Applicable Number of Warrants
and the Amendment Payment Amount (each as defined below).


Applicable Number of Warrants:    181,879


Amendment Payment Amount:        USD 35,774,585.58






--------------------------------------------------------------------------------




Payment Date:                May 20, 2014




3. Representations and Warranties.


(a)     Each party represents to the other party that:


(i)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.


(ii)    It has the power to execute this Amendment and any other documentation
relating to this Amendment to which it is a party, to deliver this Amendment and
any other documentation relating to this Amendment that it is required by this
Amendment to deliver and to perform its obligations under this Amendment and has
taken all necessary action to authorize such execution, delivery and
performance.


(iii)    Such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets.


(iv)    All governmental and other consents that are required to have been
obtained by it with respect to this Amendment have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.


(v)    Its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).


(b)     Issuer represents and warrants to and for the benefit of GS&Co. as
follows:


(i)    (A) On the date hereof, Issuer is not aware of any material non-public
information regarding Issuer or the Shares and (B) its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.


(ii)    On the date hereof and on the Payment Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.


(iii)    Issuer acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and its amendment.


4. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Confirmation shall remain and continue
in full force and effect and are hereby confirmed in all respects.


5. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.






--------------------------------------------------------------------------------




6. Governing Law. The provisions of this Amendment shall be governed by the New
York law (without reference to choice of law doctrine).










































































































--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it in the manner indicated
in the attached cover letter.




GOLDMAN, SACHS & CO.




By:     /s/ Daniela A. Rouse                        
Name: Daniela A. Rouse                            
Title:    Vice President                    
                            


























































































--------------------------------------------------------------------------------




Agreed and Accepted By:


Regeneron Pharmaceuticals, Inc.


By:     /s/ Dominick Agron        
Name:    Dominick Agron    
Title:    Vice President and Treasurer






